             Case 1:19-cr-00100-MCE Document 24 Filed 05/11/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:18-CR-164-MCE
                         Plaintiff,
12                                                  STIPULATION REGARDING
                     v.                             EXCLUDABLE TIME PERIODS UNDER
13                                                  SPEEDY TRIAL ACT; ORDER
     LNU (aka FRANCISCO LOYA-SOLARZANO, aka
14   “Uncle,” aka “Pancho”)                         DATE: April 23, 2020
     ELIAS HERNANDEZ VALENCIA (aka “Pistola”)       TIME: 10:00 a.m.
15   FILIBERTO MADRIGAL (aka “Fily”)                COURT: Hon. Morrison C. England, Jr.
     LUIS ARMANDO RIOS GARCIA (aka “Pee Wee”)
16   GEORGINA CARRILLO AYALA
17   HECTOR GOMEZ-GARCIA
     JOSE FRANCISCO BUENAVIDA (aka “Canas”)
18   ENRIQUE BUENAVIDA
     JOSE ANTONIO PANTOJA ESTRADA
19   KELLY DUANE HUGHES
     JERRY CURTIS FOSTER
20   BART RICHARD HUGHES
21   JOSE MANUEL RODRIGUEZ (aka “Manny”)
     ROBERTO MERCADO-RANGEL,
22
                                Defendants.
23                                                  CASE NO. 1:19-CR-100-MCE
     UNITED STATES OF AMERICA,
24                                                  STIPULATION REGARDING
                                Plaintiff,          EXCLUDABLE TIME PERIODS UNDER
25                                                  SPEEDY TRIAL ACT; ORDER
                          v.
26                                                  DATE: April 23, 2020
     LUIS ARMANDO RIOS GARCIA                       TIME: 10:00 a.m.
27                                                  COURT: Hon. Morrison C. England, Jr.
                                Defendant.
28

      STIPULATION REGARDING EXCLUDABLE TIME     1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 1:19-cr-00100-MCE Document 24 Filed 05/11/20 Page 2 of 6


 1           These related case were set for status conferences on April 23, 2020, and moved to May 7, and

 2 then to June 4, 2020, on the Court’s own motions, citing General Orders 611, 612, and 617. To the

 3 extent it is needed, this stipulation supplements the basis for exclusion of time and requests the Court to

 4 exclude time under Local Code T4 as well, for the reasons set forth below.

 5           On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

 6 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

 7 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

 8 address public health concerns related to COVID-19.

 9           Although the General Orders address the district-wide health concern, the Supreme Court has

10 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

11 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

12 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

13 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

14 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

15 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

16 or in writing”).

17           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

18 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

19 continuances are excludable only if “the judge granted such continuance on the basis of his findings that
20 the ends of justice served by taking such action outweigh the best interest of the public and the

21 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

22 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

23 ends of justice served by the granting of such continuance outweigh the best interests of the public and

24 the defendant in a speedy trial.” Id.

25           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

26 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

27 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

28 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 1:19-cr-00100-MCE Document 24 Filed 05/11/20 Page 3 of 6


 1 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

 2 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

 3 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

 4 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

 5 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

 6          In light of the societal context created by the foregoing, this Court should consider the following

 7 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 8 justice exception, § 3161(h)(7) (Local Code T4). 1 The parties note that the Court has already designated

 9 a new date for the status conferences. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

10 (noting any pretrial continuance must be “specifically limited in time”).

11                                             STIPULATION

12          1.       By previous orders, the related matters, both captioned above, were set for status

13 conferences on April 23, 2020, then moved to June 4, 2020, on the Court’s own motion.

14          2.       By this stipulation, the following defendants now move to exclude time between April

15 23, 2020, and June 4, 2020, under Local Code T4,

16                   a)     ELIAS HERNANDEZ VALENCIA (aka “Pistola”)

17                   b)     FILIBERTO MADRIGAL (aka “Fily”)

18                   c)     LUIS ARMANDO RIOS GARCIA (aka “Pee Wee”)

19                   d)     GEORGINA CARRILLO AYALA

20                   e)     JOSE ANTONIO PANTOJA ESTRADA

21                   f)     JOSE MANUEL RODRIGUEZ (aka “Manny”)

22                   g)     ROBERTO MERCADO-RANGEL.

23          3.       These parties agree and stipulate, and request that the Court find the following:

24                   a)     The government has represented that the discovery associated with this case

25          includes seven compact discs, containing over 400 pages of investigative reports, surveillance

26          photographs, surveillance video, and T-III wiretap transcripts. All of this discovery has been

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 1:19-cr-00100-MCE Document 24 Filed 05/11/20 Page 4 of 6


 1          either produced directly to counsel and/or made available for inspection and copying.

 2                   b)    Counsel for defendants desire additional time to continue to review discovery,

 3          conduct investigation, communicate with the government and their respective clients, discuss

 4          possible resolutions, and prepare for trial. The continuance is necessary to ensure continuity of

 5          counsel and for defense preparation.

 6                   c)    Counsel for defendants believe that failure to grant the above-requested

 7          continuance would deny them the reasonable time necessary for effective preparation, taking into

 8          account the exercise of due diligence.

 9                   d)    The government does not object to the continuance.

10                   e)    Based on the above-stated findings, the ends of justice served by continuing the

11          case as requested outweigh the interest of the public and the defendant in a trial within the

12          original date prescribed by the Speedy Trial Act.

13                   f)    As to both cases, for the purpose of computing time for these defendants under

14          the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time

15          period of April 23, 2020 to June 4, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §

16          3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by the Court

17          at defendants’ request on the basis of the Court’s finding that the ends of justice served by taking

18          such action outweigh the best interest of the public and the defendant in a speedy trial.

19          4.       In regard to the defendant JOSE FRANCISCO BUENAVIDA (aka “Canas”), the

20 government and counsel for this defendant agree and stipulate, and ask that the Court find, that the

21 defendant’s whereabouts are currently unknown, despite the exercise of due diligence. The parties

22 therefore ask that the Court find that for the purposes of computing time for this defendant under the

23 Speedy Trial Act, within which trial must commence, the time period of April 23, 2020 to June 4, 2020,

24 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(3)(A) & (B) [Local Code M].

25          5.       Defendant BART RICHARD HUGHES does not join this stipulation and his case is set

26 for sentencing on June 25, 2020.

27          6.       Defendants KELLY DUANE HUGHES and JERRY CURTIS FOSTER have entered

28 guilty pleas in this matter and been sentenced. The remaining defendants not mentioned in this

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 1:19-cr-00100-MCE Document 24 Filed 05/11/20 Page 5 of 6


 1 stipulation have not yet appeared in this matter.

 2          7.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6   Dated: April 23, 2020                                     MCGREGOR W. SCOTT
                                                               United States Attorney
 7
                                                               /s/ JAMES R. CONOLLY
 8                                                             JAMES R. CONOLLY
                                                               Assistant United States Attorney
 9

10
                                 [Signatures continued on following page]
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                5
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 1:19-cr-00100-MCE Document 24 Filed 05/11/20 Page 6 of 6

      Dated: April 23, 2020                         /s/ HAYES GABLE III
 1                                                  HAYES GABLE III
                                                    Counsel for Defendant
 2                                                  ELIAS HERNANDEZ VALENCIA
 3    Dated: April 23, 2020                         /s/ TONI WHITE
                                                    TONI WHITE
 4                                                  Counsel for Defendant
                                                    FILIBERTO MADRIGAL
 5
      Dated: April 23, 2020                         /s/ PETER KMETO
 6                                                  PETER KMETO
                                                    Counsel for Defendant
 7                                                  LUIS ARMANDO RIOS GARCIA
 8    Dated: April 23, 2020                         /s/ TASHA PARIS CHALFANT
                                                    TASHA PARIS CHALFANT
 9                                                  Counsel for Defendant
                                                    GEORGINA CARRILLO AYALA
10
      Dated: April 23, 2020                         /s/ OLAF HEDBERG
11                                                  OLAF HEDBERG
                                                    Counsel for Defendant
12                                                  JOSE FRANCISCO BUENAVIDA
13    Dated: April 23, 2020                         /s/ DINA SANTOS
                                                    DINA SANTOS
14                                                  Counsel for Defendant
                                                    JOSE PANTOJA ESTRADA
15
      Dated: April 23, 2020                         /s/ DAVID D. FISCHER
16                                                  DAVID D. FISCHER
                                                    Counsel for Defendant
17                                                  JOSE RODRIGUEZ
18    Dated: April 23, 2020                         /s/ CLEMENTE JIMENEZ
19                                                  CLEMENTE JIMENEZ
                                                    Counsel for Defendant
20                                                  ROBERTO MERCADO RANGEL
                                              ORDER
21
           IT IS SO ORDERED.
22
     Dated: April 28, 2020
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME     6
30    PERIODS UNDER SPEEDY TRIAL ACT
